Citation Nr: 0332305	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  00-08528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a lung disorder claimed 
as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Deborah G. Kohl, Attorney at 
Law


ATTORNEY FOR THE BOARD

K. Hudson, Counsel





REMAND

The veteran had active service from May 1966 to May 1970.  

This case came to the Board of Veterans' Appeals (Board) from 
a September 1998 RO decision which denied service connection 
for a lung disorder claimed as secondary to Agent Orange 
exposure.  The Board remanded the case in May 2001.  In an 
October 2002 decision, the the Board denied the claim.  The 
veteran then appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  In a May 2003 joint motion to the 
Court, the parties (the veteran and the VA Secretary) 
requested that the Board decision be vacated and remanded; a 
May 2003 Court order granted the joint motion.  The case was 
subsequently returned to the Board, and in November 2003 the 
Board granted a motion by the veteran to advance his case on 
the Board's docket.  

According to the joint motion and Court order, the Board must 
further address compliance with legal provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) concerning the 
VA's duty to notify the claimant as to evidence and 
information necessary to substantiate his claim, including 
what portion he is to provide and what portion the VA is to 
provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Charles v. Principi, 16 Vet.App. 370 
(2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
Board itself may not provide such notice to the veteran.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (2003).  

The Board also notes there has been evolving case law on the 
VCAA.  For instance, a recent decision by the Federal Circuit 
invalidated that portion of 38 C.F.R. § 3.159(b)(1) which 
said that claimants should generally submit evidence within 
30 days of the VA request (rather than within 1 year as 
mentioned in statute).  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).

After the now-vacated October 2002 Board decision, the 
veteran submitted a December 2002 medical opinion from Dr. 
Richard Fraser.  In the judgment of the Board, as part of the 
duty to assist, a VA medical opinion should be obtained.

In view of the foregoing, the case is remanded for the 
following: 

1.  To assure compliance with VCAA notice 
requirements, the RO should send the 
veteran specific written notice as to the 
evidence and information necessary to 
substantiate his claim on appeal, 
including notice as to what portion he is 
to provide and what portion the VA is to 
provide.   

2.  The RO should forward the veteran's 
claims folder to a VA doctor for review 
and a medical opinion with respect to the 
claim for service connection for a lung 
disorder claimed as secondary to Agent 
Orange exposure.  

This VA doctor should have sufficient 
knowledge of the effects of herbicides 
such as Agent Orange.  The VA doctor 
should review the medical opinion offered 
by Dr. Fraser.  The VA doctor should also 
take note of the fact that, after studies 
by the National Academy of Sciences, the 
VA Secretary has not added the lung 
disease, which the veteran has, to the 
list of diseases subject to presumptive 
service connection based on Agent Orange 
exposure.  See,e.g., 68 Fed.Reg. 27630 
(2003). 

Based on review of historical records and 
medical principles, the reviewing VA 
doctor should provide a medical opinion, 
with full rationale, as to the date of 
onset and etiology of the veteran's lung 
condition, including any relationship with 
herbicide (e.g., Agent Orange) exposure 
during Vietnam service.

3.  After assuring compliance with all 
notice and duty to assist provisions of 
the law, the RO should review the claim 
for service connection for a lung disorder 
claimed as secondary to Agent Orange 
exposure.  If the claim is denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


